DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Applicant’s 8/23/2022 remarks are acknowledged.
Claims 1-3, 6, 9, 12-13, 17-18, 23, 25, 50, 53, 56-61, and 86  were pending.
Claims 1-2 and 86 are canceled.
Claim 3 is amended.
Currently, claims 3, 6, 9, 12-13, 17-18, 23, 25, 50, 53, and 56-61 are pending and under examination.
Information Disclosure Statement
	Applicant’s IDS submitted 8/23/2022 has been acknowledged and considered. A signed copy is attached hereto.
Rejections Withdrawn
	Rejection of claim(s) 1-2, 6, 9, 12-13, 18, 50, 53, and 61 under 35 U.S.C. 102(a)(1) as being anticipated by NCT03248479 (Clinical trial, version published 5/30/2018) as evidenced by Gilead (Gilead, Press Release, 12/6/2020) is withdrawn in view of Applicant’s cancelation of claims 1 and 2.
	Rejection of claims 1-3, 6, 9, 12-13, 18, 50, 53, and 61 under 35 U.S.C. 103 as being unpatentable over NCT03248479 (Clinical trial, version published 5/30/2018) further in view of Steensma (Advances in Hematologic Malignancies Issue 9, Fall 2018) as evidenced by Gilead (Gilead, Press Release, 12/6/2020) is withdrawn in view of Applicant’s amendments.
	Rejection of claims 1-2, 6, 9, 12-13, 17-18, 50, 53, 61, and 86 under 35 U.S.C. 103 as being unpatentable over NCT03248479 (Clinical trial, version published 5/30/2018) further in view of Vyas (EHA Library. 06/15/18; 214718; PF232) as evidenced by Gilead (Gilead, Press Release, 12/6/2020) is withdrawn in view of Applicant’s amendments.
	Rejection of claims 1-2, 6, 9, 12-13,  18, 23, 25, 50, 53, and 56-61 under 35 U.S.C. 103 as being unpatentable over NCT03248479 (Clinical trial, version published 5/30/2018) further in view of Willingham (US 2016/0008429 A1, published 1/14/2016) and Khan (Ther Adv Hematol. 2012 Dec;3(6):355-73., published December 2012) as evidenced by Gilead (Gilead, Press Release, 12/6/2020) is withdrawn in view of Applicant’s amendments.

New Rejections Necessitated by Applicant’s Amendments
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3, 6, 9, 12, 18, 50, 53, and 61 is/are rejected under 35 U.S.C. 103 as being unpatentable over NCT03248479 (Clinical trial, version published 5/30/2018, of record) further in view of Komrokji (Blood 2017; 130 (Supplement 1): 1687., published 12/7/2017).
	NCT03248479 discloses Hu5F9-G4, a monoclonal antibody which is designed to block a protein called CD47, given in combination with azacitidine to patients with acute myeloid leukemia (AML) or higher risk myelodysplastic syndrome (MDS). (Study Description, Brief Summary). As evidenced by instant claim 9, Azacitidine is a hypomethylating agent. 
	As evidenced by instant specification paragraph 00181, Hu5F9-G4 is also known as magrolimab.
	NCT03248479 further teaches patients were selected by determining their status of pathologically confirmed intermediate, high, or very high risk MDS that is relapsed, refractory or intolerant to conventional therapy (Eligibility, Criteria, Inclusion Criteria).
	NCT03248479 does not teach determining or having determined the presence of at least one p53 mutation in the subject.
	Komrokji teaches Myelodysplastic syndrome (MDS) patients (pts) with TP53 gene mutation (MT) have poor outcome. Komrokji teaches recent studies suggested higher response rates to hypomethylating agents (HMA) among TP53 MT MDS pts. Komrokji observed a trend for higher response rates among MDS pts with TP53 MT treated with HMA compared to TP53 WT (Introduction, Conclusions).
	It would have been obvious to one of ordinary skill in the arts to modify the method of NCT03248479 to specifically determine the presence of at least one p53 mutation in the subject as taught by Komrokji. NCT03248479 already teaches patients were selected by determining their status of pathologically confirmed intermediate, high, or very high risk MDS. One of ordinary skill in the arts would have been motivated, with a reasonable expectation of success, to select specifically the presence of at least one p53 mutation in the subject, as Komrokji teaches p53 mutations confer poor outcomes which is consistent with the inclusion criteria of intermediate, high, or very high risk MDS as taught by NCT03248479.
	In regards to claims 50 and 53, as the same antibody and same hypomethylating agent are used to treat the same patients, the administration of the antibody and the hypomethylating agent would necessarily reduce the p53 mutational burden in the subject relative to the p53 mutational burden present in the subject prior to the administration and would necessarily reduce the level of leukemia stem cells present in the bone marrow of the subject as compared to the level of leukemia stem cells present in the bone marrow of the subject before the administration.

Claim 3, 6, 9, 12-13, 18, 50, 53, and 61 is/are rejected under 35 U.S.C. 103 as being unpatentable over NCT03248479 (Clinical trial, version published 5/30/2018, of record) further in view of Komrokji (Blood 2017; 130 (Supplement 1): 1687., published 12/7/2017) and Welch (N Engl J Med. 2016 Nov 24;375(21):2023-2036., published 11/24/2016).
	In regards to claims 3, 6, 9, 12, 18, 50, 53, and 61, the teachings of NCT03248479 and Komrokji are discussed supra.
	Komrokji does not teach the hematopoietic disorder is AML.
	This deficiency is made up for by Welch.
	Welch teaches patients with AML and MDS who had cytogenetic abnormalities associated with unfavorable risk, TP53 mutations, or both, had favorable clinical responses and robust (but incomplete) mutation clearance after receiving serial 10-day courses of decitabine. Although these responses were not durable, they resulted in rates of overall survival that were similar to those among patients with AML who had an intermediate-risk cytogenetic profile and who also received serial 10-day courses of decitabine (Conclusions).
	It would have been obvious to one of ordinary skill in the arts to modify the method of NCT03248479 and Komrokji to treat AML. One of ordinary skill in the arts would have been motivated to do so as Welch teaches patients with TP53 mutations who have AML showed favorable clinical responses to decitabine, which is a hypomethylating agent. One would have had a reasonable expectation of success that treating AML patients with TP53 mutations by administering a hypomethylating agent would be effective, based on the teachings of Welch. 

Claim 3, 6, 9, 12-13, 17-18, 50, 53, and 61 is/are rejected under 35 U.S.C. 103 as being unpatentable over NCT03248479 (Clinical trial, version published 5/30/2018) further in view of Komrokji (Blood 2017; 130 (Supplement 1): 1687., published 12/7/2017) , Welch (N Engl J Med. 2016 Nov 24;375(21):2023-2036., published 11/24/2016), and Vyas (EHA Library. 06/15/18; 214718; PF232, of record).
	In regards to claims 3, 6, 9, 12-13, 18, 50, 53, and 61 the teachings of NCT03248479, Komrokji, and Welch are discussed supra.
	NCT03248479, Komrokji, and Welch do not teach the subject is relapsed or refractory to at least 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, or greater than 10 prior lines of cancer therapy.
	These deficiencies are made up for by Vyas.
	Vyas teaches a method of treating patients with relapsed/refractory AML with a median of 2 prior therapies (range 1-5) comprising administering Hu5F9-G4. Vyas further discloses that Hu5F9-G4 is well tolerated in r/r AML with no DLTs or an MTD observed (Conclusion).
	Vyas further teaches a method of treating AML comprising determining T cell infiltration level and administering Hu5F9-G4 (Results). Vyas discloses 40% of patients had a reduction in bone marrow blast count, and a patient that achieved a >50% blast count reduction had a significant increase in T cell infiltrate in the bone marrow during treatment, suggesting activation of the adaptive immune system by Hu5F9-G4 (Results).
	It would have been obvious to one of ordinary skill in the art to modify the method as taught by NCT03248479 to treat patients with relapsed/refractory AML with prior therapies, as taught by Vyas. One of ordinary skill in the arts would have been motivated to do so to more specifically and effectively treat cancer. One of ordinary skill in the arts would have had a reasonable expectation of success as Vyas already teaches successfully using Hu5F9-G4 to treat patients with relapsed/refractory AML with prior therapies.

Claims 3, 6, 9, 12-13, 18, 23, 25, 50, 53, and 56-61 is/are rejected under 35 U.S.C. 103 as being unpatentable over NCT03248479 (Clinical trial, version published 5/30/2018, of record) further in view of Komrokji (Blood 2017; 130 (Supplement 1): 1687., published 12/7/2017) , Welch (N Engl J Med. 2016 Nov 24;375(21):2023-2036., published 11/24/2016), Willingham (US 2016/0008429 A1, published 1/14/2016, of record) and Khan (Ther Adv Hematol. 2012 Dec;3(6):355-73., published December 2012, of record).
	In regards to claims 3, 6, 9, 12-13, 18, 50, 53, and 61 the teachings of NCT03248479, Komrokji, and Welch are discussed supra.
	NCT03248479 further teaches each cycle is a 28-day cycle (“Arms and Interventions”; “Outcome Measures”, “Primary Outcome Measures”, “[Time Frame: 28 days]”). Thus, NCT03248479 teaches a cycle of four weeks. 
	NCT03248479 teaches the objective response rate will be measured in a time frame of 8 weeks ( “Outcome Measures”, “Primary Outcome Measures”, “[Time Frame: 8 weeks]”). Thus NCT03248479 teaches two cycles that are each four weeks long.
	NCT03248479, Komrokji, and Welch do not teach Hu5F9-G4 is administered intravenously.
	NCT03248479, Komrokji, and Welch do not teach azacytidine is administered intravenously, subcutaneously, or orally.
	NCT03248479, Komrokji, and Welch do not teach administering a priming dose of the anti-CD47 antibody in the range of 1 mg to 10 mg of antibody per kg of body weight on Day 1 and 4, (2) administering a dose of at least 15 mg of the anti-CD47 antibody per kg of body weight on day 8, (3) administering a dose of at least 30 mg of the anti-CD47 antibody per kg of body weight on days 11, 15, and 22, and (4) administering a dose of at least 75 mg/m2 of the hypomethylating agent; and the second cycle comprising (1) administering a dose of at least 30 mg of the anti-CD47 antibody per kg of body weight once every week on days 1, 8, 15, and 22, and (2) administering a dose of at least 75 mg/m2 of the hypomethylating agent.
	These deficiencies are made up for by Willingham and Khan.
	Willingham teaches intravenous administration of Hu5F9-G4 (paragraph 148).
	Willingham teaches a method of treating AML by administering a loading dose of 1-3 mg/kg on day 1, and administering a maintenance dose of 30 mg/kg on days 8, 15, and 22 for a cycle (Figure 9A; paragraph 0020). 
Willingham also teaches two or more sub-therapeutic doses, followed by therapeutic doses (paragraph 0078).
	Khan teaches intravenous and subcutaneous administration of Azacitidine (Abstract).
	Khan also teaches the current standard dosing schedule of azacitidine for treating AML is 75 mg/m2 for 7 consecutive days (Page 360, left column, 2nd full paragraph).
	It would be obvious to one of ordinary skill in the arts to modify the method as taught by NCT03248479, Komrokji, and Welch, to further comprise administering Hu5F9-G4 intravenously at a loading dose of 1-3 mg/kg on day 1, and administering a maintenance dose of 30 mg/kg on days 8, 15, and 22 for the first cycle and administering a dose of at least 30 mg of the Hu5F9-G4 per kg of body weight once every week on days 1, 8, 15, and 22 of the second cycle, as taught by Willingham. One of ordinary skill in the arts would have been motivated, with a reasonable expectation of success, to use an art-known dosage regimen, already known to be effective in treating AML. Further, a priming dose would not be necessary in the second cycle, as it would be a continuation from the first cycle, and thus a dose of 30 mg/kg on Day 1 of the second cycle would have been obvious to one of ordinary skill in the arts. 
	It would be further obvious to modify the method as taught by NCT03248479 and Willingham above, to further comprise administering azacytidine intravenously or subcutaneously at 75 mg/m2. One of ordinary skill in the arts would have been motivated, with a reasonable expectation of success, to use the current standard dosing schedule of azacitidine for treating AML, as taught by Khan.
	While the references do not specifically teach the administration of an additional loading dose of Hu5F9-G4 of at least 30 mg/kg on Day 4, Willingham teaches a priming dose (PD) on day 1 at doses of 1-3 mg/kg, followed by weekly maintenance doses (MD) of 30 mg/kg Hu5F9-G4 (Page 17, paragraph [0020]; Fig. 9A-9B). Willingham further teaches that adjustment of dosage regimes based on the molecular weight of the agent will be understood by one of skill in the art (Page 23, paragraph [0079]) and further teaches two or more sub-therapeutic doses, it would have prima facie obvious to one of ordinary skill at the time of invention to attempt different administration methods or regimes including a second priming dose on Day 4. One of ordinary skill in the art would find it obvious because the administration of different priming doses can often be administered on different days, as part of an optimization method. One of ordinary skill in the art would have expected the same or similar amount of success.
	Also, while the references do not specifically teach the administration of a third cycle of at least 30 mg of the Hu5F9-G4 per kg of body weight once every two weeks on days 1 and 15, and administering a dose of at least 75 mg/m2 of the azacitidine on each of days 1-7, Willingham teaches a suitable administration of a therapeutically effective dose can entail administration of doses once every two weeks (paragraph 0078), it would have prima facie obvious to one of ordinary skill at the time of invention to attempt different administration methods or regimes including a third cycle of at least 30 mg of the Hu5F9-G4 per kg of body weight once every two weeks on days 1 and 15, and administering a dose of at least 75 mg/m2 of the azacitidine on each of days 1-7. One of ordinary skill in the art would find it obvious because the administration of multiple cycles is part of an optimization method. One of ordinary skill in the art would have expected the same or similar amount of success.
	Also, while the reference does not specifically teach the administration of a third cycle of at least 30 mg of the Hu5F9-G4 per kg of body weight once every week on days 1, 8, 15, and 22, and administering a dose of at least 75 mg/m2 of the azacitidine on each of days 1-7, Willingham teaches a priming dose (PD) on day 1 at doses of 1-3 mg/kg, followed by weekly maintenance doses (MD) of 30 mg/kg Hu5F9-G4 (Page 17, paragraph [0020]; Fig. 9A-9B) up until 85 days. , it would have prima facie obvious to one of ordinary skill at the time of invention to attempt different administration methods or regimes including a third cycle of at least 30 mg of the Hu5F9-G4 per kg of body weight once every week on days 1, 8, 15, and 22, and administering a dose of at least 75 mg/m2 of the azacitidine on each of days 1-7. One of ordinary skill in the art would find it because the administration of multiple cycles is part of an optimization method. One of ordinary skill in the art would have expected the same or similar amount of success.
	This amounts to no more than routine optimization which would be performed by one of ordinary skill in this art. It has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value of a result effective variable. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation." Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955). "No invention is involved in discovering optimum ranges of a process by routine experimentation." Id. at 458, 105 USPQ at 236-237. The "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." Application of Boesch, 617 F.2d 272, 276, 205 USPQ 215, 218-219 (C.C.P.A. 1980). Absent unexpected results, it would have been obvious for one of ordinary skill to discover the optimum dosages and number of cycles of the methods disclosed by the prior art by normal optimization procedures.
	In regards to claim 57 and 60, Willingham teaches when a therapeutic dose (e.g., 30 mg/kg) is reached, administration may cease or may continue (e.g., continued therapeutic doses, e.g., doses of 30 mg/kg) (paragraph 78). Although NCT03248479 and Willingham do not teach explicitly that the second cycle or third cycle is repeated until a clinical benefit is reduced or lost, it would be obvious to one of ordinary skill in the arts to stop treatment, once the clinical benefit of the treatment is lost.

Applicant’s Arguments
	Applicant argues that the Office Action has not established a prima facie case of obviousness, at least because (a) the Office Action has not shown that the combination of reference discloses all the elements of the present claims, and (b) the Office Action has not shown a reasonable expectation of success. 
	Without acquiescing to the rejection, independent claim 3, as amended herein, recites: 
	A method of treating a hematopoietic disorder in a subject comprising: 
		a.     determining or having determined the presence of at least one 
			p53 mutation in the subject, before the administering step; 
		b.     selecting the subject that has at least one p53 mutation; and 
		c.     administering to the subject (i) an isolated antibody that inhibits binding between 				CD47 and SIRPa and (ii) a hypomethylating agent; thereby treating the subject. 
	NCT03248479 does not describe determining the p53 mutational status of subjects nor selecting said subjects for treatment, and thus does not disclose all elements of the present claims. The Office Action alleges that Gilead Press Release (hereinafter "Gilead") describes treatment of patients with the TP53 mutation and thus cures the deficiencies of NCT03248479. Office Action pg. 3. Applicant respectfully notes that Gilead was published on December 6, 2020. The present application claims priority to three provisional applications (62/916,949 filed on 10-18-2019; 62/944,851 filed on 12-06-2019; and 63/031,438 filed on 05-28-2020); all of which have a filing date preceding Gilead's publication. Thus, Gilead is not prior art and cannot cure the deficiencies of NCT03248479. 
	Furthermore, the Office Action alleges that "One of ordinary skill in the arts would have been motivated, with a reasonable expectation of success, to select specifically the presence of at least one p53 mutation in the subject, as Steensma teaches p53 mutations confer the highest risk for disease progression and death which is consistent with the inclusion criteria of NCT03248479." (Office Action pg. 5, emphasis added). As the Examiner characterizes, Steensma teaches that patients with p53 mutations are at a higher risk for disease progression and death, and such patients would presumably be the most difficult to successfully treat. However, Steensma does NOT teach that inhibiting binding between CD47 and SIRPa in combination with a hypomethylating agent comprises a useful treatment for a hematopoietic disorder, much less inhibition accomplished with an antibody. Steensma instead teaches that the combination of a hypomethylating agent with a different agent, a "novel drug that promotes refolding of TP53 and restoration of TP53 function" can be useful for the treatment of patients with p53 mutations. Steensma teaches that therapeutic targeting of TP53 can be useful for the treatment of patients with p53 mutations; however, the present claims are directed to a completely different therapeutic targeting of CD47 and SIRPa binding in these populations. One of skill in the art, reading Steensma, would have NO reasonable expectation of success that an antibody that inhibits binding between CD47 and SIRPa would be useful for the treatment of patients with at least one p53 mutation. 
The present Specification describes the surprising finding that the combination of an 
antibody that inhibits binding between CD47 and SIRPa and a hypomethylating agent comprises a particularly useful treatment for patients with a hematopoietic disorder and at least one p53 mutation. Acute myeloid leukemia (AML) patients with a TP53 mutation exhibited an 83% response rate to the combination of Hu5F9-G4 and azacitidine treatment as compared to a 69% response rate in all AML patients. In contrast, AML patients with TP53 mutations did not respond well to azacitidine/decitabine and venetoclax treatment (47% response, DiNardo et al., Blood 2019). Specification [00667]. The Specification therefore teaches that the combination treatment as recited in present independent claim 3 is a particularly useful treatment option in patients with at least one p53 mutation as compared to other combination treatments.

Response to Arguments
	Applicant’s arguments against the combination of NCT03248479 and Steensma have been considered but are moot because the new ground of rejection does not rely on the combination of NCT03248479 and Steensma applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Applicant argues the present Specification allegedly describes the surprising finding that the combination of an antibody that inhibits binding between CD47 and SIRPa and a hypomethylating agent comprises a particularly useful treatment for patients with a hematopoietic disorder and at least one p53 mutation. Acute myeloid leukemia (AML) patients with a TP53 mutation exhibited an 83% response rate to the combination of Hu5F9-G4 and azacitidine treatment as compared to a 69% response rate in all AML patients. In contrast, AML patients with TP53 mutations did not respond well to azacitidine/decitabine and venetoclax treatment (47% response, DiNardo et al., Blood 2019). Specification [00667]. The Specification therefore teaches that the combination treatment as recited in present independent claim 3 is a particularly useful treatment option in patients with at least one p53 mutation as compared to other combination treatments.
	However, Komrokji teaches Myelodysplastic syndrome (MDS) patients (pts) with TP53 gene mutation (MT) have poor outcome. Komrokji teaches recent studies suggested higher response rates to hypomethylating agents (HMA) among TP53 MT MDS pts. Komrokji observed a trend for higher response rates among MDS pts with TP53 MT treated with HMA compared to TP53 WT (Introduction, Conclusions).
	Further, Welch teaches patients with AML and MDS who had cytogenetic abnormalities associated with unfavorable risk, TP53 mutations, or both had favorable clinical responses and robust (but incomplete) mutation clearance after receiving serial 10-day courses of decitabine. Although these responses were not durable, they resulted in rates of overall survival that were similar to those among patients with AML who had an intermediate-risk cytogenetic profile and who also received serial 10-day courses of decitabine.
	The prior art clearly shows that hypomethylating agents comprise a particularly useful treatment for patients with MDS/AML and at least one p53 mutation. Although, acute myeloid leukemia (AML) patients with a TP53 mutation exhibited an 83% response rate to the combination of Hu5F9-G4 and azacitidine treatment as compared to a 69% response rate in all AML patients, this is expected as it was already known that patients with a TP53 mutation exhibit a higher response rate to hypomethylating agents (See Komrokji and Welch).
	Applicant points to AML patients with TP53 mutations who did not respond well to azacitidine/decitabine and venetoclax treatment (47% response, DiNardo et al., Blood 2019). Specification [00667], however this is irrelevant to the instant claims which are not directed to venetoclax. One of ordinary skill in the arts would have considered prior art concerning treating MDS/AML with Hu5F9-G4 (e.g. NCT03248479 and Vyas) and treating MDS/AML with hypomethylating agents (e.g. Komrokji and Welch), and would have arrived at the combination of Hu5F9-G4 and a hypomethylating agent to treat patients with AML/MDS and at least one p53 mutation, with a  reasonable expectation of success. The fact that AML patients with TP53 mutations did not respond well to azacitidine/decitabine and venetoclax treatment would not effect this conclusion, especially as venetoclax is not relevant to the instant claims.
	It is further noted that even if the Applicant provides data pointing to unexpected and surprising results, the data has to be commensurate with the scope of the claims. Instant claim 3 is directed to a treatment of any hematopoietic disorder comprising administering any antibody that inhibits binding between CD47 and SIRPα in addition to any hypomethylating agent. Figure 2, Table 8, and Table 9 are directed to the treatment of AML/MDS in patients with TP53 mutations via administering Hu5F9-G4 and azacitidine. The data is not commensurate with the scope of the claims. As stated in MPEP 716.02(d),
“Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the ‘objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.’ In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).”
	As evidenced by Zeidan (Amer M. Zeidan, et al.; A Phase I Study of CC-90002, a Monoclonal Antibody Targeting CD47, in Patients with Relapsed and/or Refractory (R/R) Acute Myeloid Leukemia (AML) and High-Risk Myelodysplastic Syndromes (MDS): Final Results. Blood 2019; 134 (Supplement_1): 1320.), C-90002 showed a lack of objective responses in pts with R/R AML and high-risk MDS (Conclusion). CC-90002, a humanized anti-CD47 monoclonal antibody, blocks CD47/SIRPα interactions (Background). 
	There is no evidence to support unexpected results would span the entire scope of instant claim
3, directed to a treatment of any hematopoietic disorder comprising administering any antibody that inhibits binding between CD47 and SIRPα in addition to any hypomethylating agent.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG MIN YOON whose telephone number is (571)272-7802. The examiner can normally be reached 7:30 a.m. - 5:30 p.m. M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNG MIN YOON/Examiner, Art Unit 1643    

/HONG SANG/Primary Examiner, Art Unit 1643